Case 1:19-cv-00683-CJN Document 12 Filed 08/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,

Petitioners,
V. Civil Action No. 1:19-cv-00683 (CJN)

BOLIVARIAN REPUBLIC OF
VENEZUELA,

Respondent.

 

 

ORDER DIRECTING PETITIONERS TO SHOW CAUSE
Petitioners filed this civil action on March 11, 2019, and the Clerk of Court issued a
summons on March 12, 2019. Federal Rule of Civil Procedure 4(m) provides:

If a defendant is not served within 90 days after the complaint is
filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice . . . or order that
service be made within a specified time. But if the plaintiff shows
good cause for the failure, the court must extend the time for service
for an appropriate period.

Fed. R. Civ. P. 4(m). The ninety-day period having run, and the record not reflecting that service
has occurred, it is

ORDERED that Petitioners shall show cause by September 6, 2019, why this action
should not be dismissed. If Petitioners are still attempting service, they shall update the Court on
their efforts to effect service in their filing. If Petitioners do not file a written response by that
date, the Court will dismiss the case pursuant to Federal Rule of Civil Procedure 4(m) and Local

Civil Rule 83.23 for failure to prosecute.
Case 1:19-cv-00683-CJN Document 12 Filed 08/22/19 Page 2 of 2

DATE: August 22, 2019 VPA J

CARL J. DacHors
United Me fates District Judge
